Citation Nr: 0716609	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  98-14 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran service on active duty from May 1970 to June 
1974; he also had eight months and 26 days of prior active 
service.  The appellant is the veteran's widow.  

This case was remanded by the Board of Veterans' Appeals 
(Board) to the RO in August 2006 for additional development.  

A Board request for an Independent Expert Medical opinion 
(IME) was made in March 2006, and an April 2006 opinion is of 
record.  The appellant was provided a copy of the opinion, 
and an opportunity to respond, in June 2006.  



FINDINGS OF FACT

1.  The veteran died in December 1996 at the age of 44.  
According to the death certificate, the cause of death was 
occlusive coronary artery disease.  

2.  At the time of the veteran's death, service connection 
was in effect for a seizure disorder, rated as 60 percent 
disabling.  

3.  The veteran is not shown to have manifested complaints or 
finding referable to a heart disorder in service or for many 
years thereafter.  

4.  The fatal heart disease is not shown to have been caused 
or aggravated by the service-connected seizure disorder.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran's occlusive coronary artery disability was 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service; nor was it proximately due to or 
the result of the service-connected seizure condition.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In July 2004, a letter was sent to the appellant by the RO, 
with a copy to her representative, in which she was informed 
of the requirements needed to establish service connection 
for the cause of the veteran's death.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims files.  

In the above-noted letter, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim.  However, since the appellant's claim is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that an IME Opinion was obtained in April 2006.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim, including at 
her December 1999 RO hearing and her July 2000 Board hearing.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law and Regulations

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence, such as a 
malignant tumor, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).  


Analysis

The veteran died in December 1996 at the age of 44 due to 
occlusive coronary artery disease.  No disability was listed 
as a condition contributing to death but not related to the 
immediate cause of death.  

The veteran had been granted service connection for a seizure 
disorder by a rating decision in November 1974.  At the time 
of the veteran's death, he had been assigned a 60 percent 
rating for his service-connected seizure disorder.  

There is no evidence of coronary artery disease in service or 
until many years after service discharge.  

It is contended, however, that the medication prescribed to 
the veteran for his service-connected seizure disorder caused 
or contributed in the development of the coronary artery 
disease that caused his death.   

After a careful review of the record, including the medical 
information submitted by the appellant in July 2006, the 
Board finds that a preponderance of the evidence does not 
support her assertions that the service-connected seizure 
disorder caused or contributed materially or substantially in 
producing to the veteran's death.  

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

It is obvious that the first two elements have been met.  The 
Board discussion will therefore focus on the last element of 
whether there was a medical nexus between the service-
connected disability and condition that caused his death.  

Although the evidence shows that the veteran had taken 
medication for many years for his service-connected seizure 
disorder prior to his death, including Carbamazepine, also 
called Tegretol, Dilantin and Mysoline, the record does not 
contain competent evidence that serves to establish a 
relationship between the service-connected seizure disorder, 
including his usage of medication, and the fatal heart 
disease.  In fact, the medical evidence on file is against 
the appellant's claim.  

According to a July 1998 Memorandum opinion from a VA 
neurology specialist, it was concluded, after review of the 
claims files and the autopsy report, that the veteran's 
treatment for his service-connected seizure disorder with 
Tegretol did not contribute to his death.  

Additionally, an IME opinion was obtained in April 2006 from 
an Assistant Professor of Neurology at a major University.  
According to this opinion, based on a review of the claims 
files and the training, knowledge and experience of the 
reviewer, there was no clinical, scientific or research 
evidence to indicate that the use of Dilantin or Mysoline 
predisposed the veteran to develop coronary artery disease.  

Although there was noted that Carbamazepine might predispose 
a person to develop coronary artery disease by helping to 
cause hyperlipidemia, a major risk factor for coronary artery 
disease, the medical reviewer noted that the evidence in this 
case showed that the use of Carbamazepine could not have 
caused the veteran's hyperlipidemia because it had predated 
his use of Carbamazepine by approximately 8 years.  

The medical reviewer also noted that the veteran had a strong 
family history of heart disease, including his father and 
brother, and had a history of smoking, another risk factor 
for coronary artery disease.  

Consequently, the medical reviewer concluded that the 
veteran's treatment with Dilantin, Mysoline and Carbamazepine 
for his service-connected seizure disorder did not cause his 
heart disease or otherwise contribute substantially or 
materially in producing or accelerating his death.  

The Board has taken the appellant's testimony at her personal 
hearings into consideration.  The Board notes that, while the 
appellant is competent to report on her observations as to 
how the veteran's service-connected disability affected his 
life and health, it is well-established that a lay person 
without medical training is not considered competent to offer 
opinions regarding medical matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Since the appellant is not shown to be a medical expert, she 
is not competent to express an authoritative opinion as to 
the relationship between the veteran's service-connected 
disability and the cause of the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ("competent lay evidence" means 
any evidence not requiring specialized education, training, 
or experience).  

In short, for the reasons and bases expressed hereinabove, 
service connection for the cause of the veteran's death is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


